Citation Nr: 1615159	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for Grave's Disease.

2. Entitlement to a rating in excess of 30 percent for chronic ulcerative colitis.

3. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to an effective date earlier than October 21, 2011, for the grant of service connection for Waldenstrom's macroglobulinemia (claimed blood cancer).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of active service from June 20, 1988 to July 29, 1988 and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, April 2012 and May 2015 rating decisions issued by the RO. 

The Appellant was previously represented by Ryan Farrell, Agent (as reflected in a February 2013 VA Form 21-22a, Appointment of Individual as Claimant's Representative). In September 2014, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Robert V. Chisholm, Attorney. 

The Veteran is in receipt of a total disability evaluation based on individual unemployability, effective May 24, 2010; and a schedular 100 percent disability evaluation effective October 21, 2011. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to an earlier effective date for the grant of service connection for PTSD and the grant of entitlement to a total disability rating based on individual unemployability (TDIU) and whether new and material evidence has been received to reopen a claim for entitlement to service connection for tuberculosis have been raised by the record in a December 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an effective date earlier than October 21, 2011, for the grant of service connection for waldenstrom's macroglobulinemia (claimed blood cancer) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The service-connected Grave's Disease is manifested by asymptomatic subclinical hypothyroidism. 

2. The service-connected chronic ulcerative colitis is manifested by moderately severe symptoms with frequent exacerbations. Severe symptoms with numerous attacks per year, malnutrition and only fair health during periods of remission are not demonstrated.

3. The service-connected PTSD is shown to approximate occupational and social impairment in most areas, principally by symptoms of impaired impulse control, and difficulty adapting to stressful circumstances.    


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for Grave's Disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Codes 7900, 7903 (2015).

2. The criteria for a rating in excess of 30 percent for chronic ulcerative colitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7323 (2015).

3. The criteria for the assignment of a 70 percent for the service-connected PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in July 2009, May 2010 and March 2011. The claims were last adjudicated in May 2015.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Increased Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the Grave's Disease, chronic ulcerative colitis and PTSD disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Grave's Disease

The Veteran alleges that his Grave's Disease meets the criteria for a higher rating. The Board has examined the record but finds that the preponderance of the evidence is against the granting of an increased benefit and the appeal will be denied. 

The rating for the Veteran's Grave's Disease disability has been assigned pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903-7900. Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99". 

Under Diagnostic Code 7903 (Hypothyroidism), a 10 percent rating is assigned for fatigability, or; continuous medication required for control. A 30 percent rating is assigned for fatigability, constipation, and mental sluggishness. A 60 percent rating is assigned for muscular weakness, mental disturbance, and weight gain. A 100 percent rating is assigned for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. 38 C.F.R. § 4.119, Diagnostic Code 7903 (2015).

Under Diagnostic Code 7900 (Hyperthyroidism) a 10 percent rating is warranted for tachycardia, which may be intermittent, and tremor, or; continuous medication required for control. A 30 percent rating is warranted for tachycardia, tremor, and increased pulse pressure or blood pressure. A 60 percent rating is warranted for emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure. A 100 percent rating is warranted for thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or astrointestinal symptoms. 38 C.F.R. § 4.119, Diagnostic Code 7903 (2015).

The June 2010 report of VA examination reflects the Veteran's complaint that he was "sleepy" and was "hot all the time." He reported that he experienced weight gain until approximately February 2010 and now was experiencing weight loss. He had no goiter or eye symptoms. He reported having inflammatory bowel disease issues that were not related to thyroid disorder. 

The examiner commented that unless the Veteran's thyroid levels were "way out of line," none of his current symptoms were thyroid related. Upon examination, the diagnosis was hypothyroid after ablative radioactive iodine treatment of hyperthyroidism 7 years previously. The Veteran was prescribed thyroxine medication daily for blood levels. The examiner noted the multiple other health issues that were not thyroid related and commented there was no disability associated with hypothyroidism  unless the Veteran was non-compliant with medication.

The March 2011 report of VA examination reflects that the Veteran then experienced no weight gain or loss; excessive thirst or urination; fatigability, headaches or vision changes; cold or heat intolerance; laryngeal or esophageal pressure symptoms; or, cardiovascular, neurological or gastrointestinal symptoms. There was no goiter, tachycardia (he had 72 beats per minute), exophthalmos, muscle tremors or myxedema. He had normal muscle strength in the bilateral upper and lower extremities. The Veteran was prescribed daily Levothyroxine medication and the examiner concluded that the Veteran's Grave's Disease was in remission without residuals.

The April 2015 report of VA examination reflects that the Veteran has residual subclinical hypothyroidism that was asymptomatic. The examiner noted the Veteran had been using synthyroid supplementation. There were no signs or symptoms attributable to a hyperthyroid condition, hypothyroid condition, hyperparathyroid condition or hypoparathyroid condition. He had no symptoms due to pressure on adjacent organs attributable to a thyroid condition. Physical examination was normal and his heart rate was 68 beats per minute and blood pressure was 138/90.

The preponderance of the evidence is against the granting of an increased rating. The Veteran clearly requires continuous medication for control of his Grave's Disease; otherwise, his Grave's Disease (thyroid disorder) was asymptomatic. Indeed, the June 2010 report of VA examination reflects there was no disability associated with hypothyroidism  unless the Veteran was non-compliant with medication; the March 2011 report of VA examination reflects the Veteran's Grave's Disease was in remission without residuals; and, the April 2015 report of VA examination reflects the Veteran's residual subclinical hypothyroidism was asymptomatic.

The Board has considered the Veteran's lay assertions; however, his statements do not demonstrate symptoms warranting an increased evaluation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). While the Veteran alleges that he has symptoms of tachycardia, tremor and increased pulse or blood pressure, the evidence suggests otherwise. His heart rate on examination was 72 (March 2011) and 68 (April 2015) beats per minute and there was no increased pulse or blood pressure attributable to his thyroid disorder. Further, the March 2011 VA examination report explicitly documents that there were no tremors.

The preponderance of the evidence is therefore against a finding supporting a grant for a higher rating, in excess of 10 percent for Grave's Disease.


Chronic Ulcerative Colitis

The Veteran alleges that his chronic ulcerative colitis meets the criteria for a higher rating. The Board has examined the record, however, and finds that the preponderance of the evidence is against the granting of an increased benefit and the appeal will be denied. 

The rating for the Veteran's chronic ulcerative colitis has been assigned pursuant to Diagnostic Code 7323. A 30 percent rating is assigned for moderately severe ulcerative colitis with frequent exacerbations. A 60 percent rating is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, and health only fair during remissions. A 100 percent rating is assigned for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess. 38 C.F.R. § 4.114 (2015).

The May 2010 report of VA examination reflects the Veteran's ulcerative colitis was diagnosed in 2004. There was no weight gain/loss, nausea, vomiting, constipation, diarrhea, abdominal pain, trauma or admissions. Physical examination showed his general health and nutritional status was good. His diagnosed ulcerative colitis was stable on medication.

The March 2011 report of VA examination reflects the Veteran had no complaints of anorexia or weight change; nausea or vomiting; fevers; chills or weakness; fatigue and lethargy; flank and back pain; or, lower abdominal or pelvic pain. Physical examination was unremarkable. The diagnosed ulcerative colitis was stable on medication with no residuals.

The August 2012 report of VA examination reflects that continuous medication (Imodium, Pepto Bismol, and Mesalamine) was required for control of the Veteran's ulcerative colitis. The Veteran complained of having diarrhea, abdominal distension, nausea and vomiting. The Veteran reported experiencing more or less constant episodes of bowel disturbance with abdominal distress. He reported experiencing 7 or more episodes of exacerbations and/or attacks of ulcerative colitis in the past year. He did not have weight loss, malnutrition, complications or other general health effects attributable to his ulcerative colitis.

The April 2015 report of VA examination reflects that the Veteran did not require continuous medication for control of his ulcerative colitis. He did not experience episodes of bowel disturbance with abdominal distress or exacerbations or attacks of ulcerative colitis. He did not have weight loss, malnutrition, complications or other general health effects attributable to his ulcerative colitis.

As demonstrated during the August 2012 VA examination, the Veteran experiences moderately severe ulcerative colitis with frequent exacerbations of symptoms; however, his ulcerative colitis symptoms were not severe and productive of malnutrition and only fair health during periods of remission. Indeed, the August 2012 and April 2015 examinations demonstrate that he did not have weight loss, malnutrition, complications or other general health effects attributable to his ulcerative colitis. 

The Board has considered the Veteran's lay assertions; however, his statements do not demonstrate symptoms warranting an increased evaluation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). While he alleges that he has severe ulcerative colitis with numerous attacks a year and malnutrition and only fair health during remission, the evidence suggests otherwise. The Board reiterates that the August 2012 and April 2015 examinations demonstrate that he did not have weight loss, malnutrition, complications or other general health effects attributable to his ulcerative colitis.

The preponderance of the evidence is therefore against a finding supporting a grant for a higher rating, in excess of 30 percent for chronic ulcerative colitis. 

PTSD

The Veteran alleges that his PTSD meets the criteria for a higher rating. The Board will grant the benefit of the doubt to the Veteran and assign a 70 percent rating. 
The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 41 and 50 reflect serious symptoms, (that is, suicidal ideation, severe obsessional rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation or school functioning (e.g., few friends, conflicts with peers or co-workers). 

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

A December 2009 psychiatry note documents the Veteran's complaint of PTSD symptoms such as poor sleep, inability to relax, hyper startle response, irritability, social isolation, avoidance of crowds, avoidance of discussing his war experiences, emotional detachment and nightmares. Mental status examination showed he was subdued, detached and had recurrent recollections. He denied suicidal or homicidal ideation or plan. 

The March 2012 report of VA examination documents a diagnosis of moderate, chronic PTSD. The examiner indicated that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

The Veteran reported that he had a brother and that his parents divorced when he was three years old. He was close with his mother but she died in 2007 due to cancer. He did not have a close relationship with his father but did have a close relationship with his brother. He had been married for 9 years and had one stepdaughter but no biological children of his own. He reported that his marriage was "on the rocks." He and his wife had not slept in the same room in 5 years and she had recently moved out of the home because of the Veteran's argumentative nature. His reported PTSD symptoms were depressed mood, anxiety, panic attacks more than once per week and disturbance of motivation and mood. He worked as a supervisor for table games at a casino, but illness forced him out because he had to use a lot of leave for health problems. 

On mental status examination the Veteran did not make eye contact with the psychologist. His affect was dysphoric. He reported feeling hopeless and depressed. His answers were appropriate, clear and coherent. He denied suicidal ideation, intent or plan. He did have periods of dissociation but he made logical connections between his thoughts. He was alert and oriented in all 3 spheres. Short-term memory was very poor but his long-term memory was much better. Judgment and insight were intact.

He experienced infrequent intrusive thought and had nightmares of his experiences. He denied having flashbacks. When reminded of the war, he felt sad. He stated that driving was difficult because of constant distraction due to fear of improvised explosive devices. He could not be around crowds or go into stores or malls. He could not be around anything that reminded him of the Middle East. He felt detached and cut off from society and basically numb and dead inside. He lost his temper easily, particularly if he felt like people were being condescending or "treating him like a child." He reported  irritability and had problems concentrating. When in public, he was overtly alert and constantly checking for danger. He needed to sit with his back to the wall and could not be approached from behind. The smell of decay or garbage, fireworks, and loud booming noise made him feel uncomfortable or sorrowful. When he was reminded of his war experiences, his heart would race. A GAF score of 45 was assigned.

The April 2015 report of VA examination documents symptoms of the Veteran's PTSD include suspiciousness, chronic insomnia, irritability, mild memory loss, anxious affect, daytime ideations of military traumas, recurrent nightmares of military trauma, avoidance of recalled stimuli, diminished interest in participation in most daily activities, feeling emotionally detached from others, limited affect, impairment of concentration and memory skills and frequent hypervigilance. The examiner found that the Veteran's psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

The Veteran reported that he was raised by his mother and grandmother (his father left the family when he was 3). He had an estranged relationship with his brother and he had occasional contact with his father, who he described as verbally abusive. He reported having a good childhood in general and feeling supported by his mother and grandmother. He had several close friends during his adolescence and enjoyed being physically active.

He had been married and the marriage ended in divorce in 2014, largely due to his displaying social isolation, verbal outbursts, aggressive behaviors while asleep and responding to distressing content in his dreams, anhedonia and limited motivation to participate in most activities outside of the home. He recently experienced the ending of a long-term romantic relationship that he believed ended because of his chronic trauma disorder symptoms and increasing impairment in functioning related to chronic somatic disorders.

He reported that he had been incarcerated in December 2014 on charges reported by his ex-girlfriend who reported that he had tried to end her life by strangulation. He was currently out on bail and awaiting trial.

Brief mental status examination showed that the Veteran was well-groomed and appropriately attired. He displayed appropriate affect and stated his mood in terms describing a euthymic state. He did not display any significant abnormal or inappropriate behavior. He displayed an open and cooperative attitude. Speech production was within normal limits in terms of pitch, pace and volume. Content of speech indicated reality-based, concise, adaptive ideations and no evidence of formal thought disorder or frank psychotic thinking was observed. His skills in insight and judgment were intact. Skills in concentration and memory were found to be mildly impaired. He was capable of completing daily activities and was competent to manage his disability benefits. He denied any history of experiencing suicidal or homicidal ideations - notwithstanding his report of having attempted to harm his former girlfriend.

The law does not require that an exhaustive list of symptoms be met in order to grant an increased rating for the psychiatric disorder. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The Veteran has not reported, nor does the evidence suggest that he has difficulty in speech or thought or neglect of appearance or hygiene as would warrant a 70 percent rating. However, he has demonstrated other manifestations and effects such as an impaired impulse control as evidenced by the reported assault on his former girlfriend. This coupled with his divorce, he has shown difficulty in maintaining relationships. His reported distractions while operating a vehicle because of IED experiences suggests that he has difficulty in even a moderately stressful situation as driving - supportive of a 70 percent rating. When viewed in a light most favorable to the Veteran, he appears to have difficulty in "most" functional areas due to the frequency, severity and duration of his symptoms. 

The appeal is in part granted, and a 70 percent rating is assigned. 

Extra-schedular

The Board has considered whether referral for extraschedular evaluations is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's Grave's Disease chronic ulcerative colitis and PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's asymptomatic Grave's disease controlled by medication, ulcerative colitis with frequent exacerbations and PTSD productive of occupational and social impairment with reduced reliability and productivity are included in the criteria found in the rating schedule for these disabilities. Because the schedular rating criteria is adequate to rate the disabilities, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected chronic headache disability at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The asymptomatic Grave's disease controlled by medication, ulcerative colitis with frequent exacerbations and PTSD productive of occupational and social impairment with reduced reliability and productivity are specifically contemplated by the criteria discussed above, including the effect of the Veteran's Grave's Disease, ulcerative colitis and PTSD on his occupation and daily life. In the absence of exceptional factors associated with the disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the Veteran was awarded a TDIU rating in the August 2013 rating decision. Therefore, that issue is not part of the appeal. 


ORDER

Entitlement to a rating in excess of 10 percent for Grave's Disease is denied.

Entitlement to a rating in excess of 30 percent for chronic ulcerative colitis is denied.

A rating of 70 percent for PTSD is granted.


REMAND

In December 2015, the Veteran submitted a Notice of Disagreement (NOD) with the May 2015 rating decision that granted service connection for waldenstrom's macroglobulinemia (claimed blood cancer) and assigned a 100 percent rating effective October 21, 2011 (i.e., he appealed the effective date assigned for the rating). To date, however, the RO has not issued a statement of the case (SOC) regarding this particular issue in response to the Veteran's NOD. Therefore, remand is necessary to cure this defect. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). The RO should return the claims file to the Board with respect to this particular issue only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the issue of entitlement to an effective date earlier than October 21, 2011, for the grant of service connection for waldenstrom's macroglobulinemia (claimed blood cancer). The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


